EXAMINER COMMENTS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
 
Response to Amendment
Applicant filed an amendment on 09/14/2021.
Claims 1 and 18-22 have been amended.
Claims 1-22 are pending.

Response to Arguments


Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability. The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.
Regarding independent claims 1, 21 and 22, the prior art of record fails to disclose or fairly suggest a system, method and device for determining a fingerprint associated with a client network based at least in part on a frequency analysis,  the frequency analysis includes: determining a first frequency indicating how frequently the indicator associated with a configuration of a network appears within the client network and a second frequency indicating how frequently the indicator appears within other networks that are different than the client network; determining that the indicator comprises the fingerprint associated with the client network when all of the following conditions are satisfied: the first frequency is greater than the second frequency, the first frequency is above a first threshold, and the second frequency is below a second threshold; in response to completing the frequency analysis to determine whether the indicator comprises the fingerprint, calculate a score associated with the indicator based on the first frequency and the second frequency; rank the set of indicators based on the score; create a fingerprint database based on the score by: traversing the ranked set from a highest score to a lowest score; adding the traversed indicator to the fingerprint database; and terminating the traversal when a predetermined number of fingerprints is added to the fingerprint database. The claims have been interpreted such that determining fingerprint of client network data based on a first frequency indicating how frequently the data (e.g. indictor) associated with a configuration of a network appears within the client network and a second frequency indicating how frequently the indicator appears within other networks that are different than the client network. This is intended to be distinguished from detecting malware based on calculating a first frequency of a system call sequence in the malware set; calculating a second frequency of the system call sequence in the normal application set; and judging the system call sequence as a malware pattern or a normal pattern, based on comparison between the first and second frequencies as shown by Tong. Further the claims have been interpreted such that calculate a 
The prior arts of record fails to teach or fairly suggest the particulars of the claims as a whole. Updated search could not find any further reference which singly or taken together disclose the particulars of the claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        
/AARON N STRANGE/Primary Examiner, Art Unit 2419